In the case at bar a mandate to the lower court issued on our opinion and judgment dated April 16, 1946. The Chancellor below, after assuming jurisdiction, entertained and heard a motion to dismiss the original bill of complaint; and, after argument of counsel, entered an order on May 20, 1946, overruling and denying the motion to dismiss and directed that an answer to the original bill of complaint be filed within twenty days. On petition for interlocutory certiorari under Rule 34 we are requested to quash the order here complained of.
It is our view that the opinion and judgment of this Court dated April 16, 1946, was determinative of the cause and the only order to be entered in the lower court was one of dismissal. Therefore the petition for interlocutory certiorari is hereby granted and the order dated May 20, 1946, as entered below is hereby quashed, without prejudice to the entry of appropriate orders for the payment of costs and expenses lawfully incurred to date hereof.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.